Citation Nr: 0125308	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO.  
In August 2001, a hearing was held at the RO before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 2001).  


FINDINGS OF FACT

1.  The veteran did not engage in combat during military 
service.  

2.  Objective evidence of an in-service stressor has not been 
demonstrated.  

3.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 38 
C.F.R. §§ 3.102, 3.159 and 3.326), 38 C.F.R. §§ 3.303, 
3.304(f) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's personnel records show that he was assigned to 
Headquarters and Headquarters Company, 1st Battalion, 16th 
Infantry, 1st Infantry Division as a cooks helper, from March 
28, to October 1, 1968.  From October 1, 1968 to March 6, 
1969, the veteran was assigned to Headquarters and 
Headquarters Company, 5th Battalion, 60th Infantry, 9th 
Infantry Division as a cook.  The veteran was not authorized 
to wear the Combat Infantry Badge and did not receive any 
awards or decorations denoting combat.  

The veteran's service medical records show treatment for 
various medical problems on numerous occasions during 
service.  The records are negative for any complaints, 
findings, or diagnosis referable to any psychiatric problems.  
The veteran denied any problems with nightmares, depression 
or excessive worry, loss of memory, or nervous trouble of any 
sort on a Report of Medical History for separation from 
service in March 1969, and his psychiatric status on 
examination at that time was normal.  

On his original application for VA benefits received in March 
1970, the veteran reported that he had a nervous condition 
during service but that he was never treated for it.  

On VA psychiatric examination in April 1970, the veteran 
complained of being anxious, of biting his nails, and of 
restless sleep.  He reported becoming increasingly upset 
while in Vietnam, but stated that he did not seek any medical 
attention.  He reported that he was treated for a rat bite 
and for an eye condition after a gas stove exploded in his 
face while in Vietnam.  On mental status examination, the 
veteran was tense and anxious.  His conversation was coherent 
and relevant.  The veteran reported periods of depression.  
He also reported that he is panicky and fearful at times, and 
was easily irritated.  The veteran noted that he frequently 
thought of friends of his who were killed in Vietnam.  He was 
well oriented, and his memory was good.  His insight and 
judgment were adequate.  The diagnosis was anxiety reaction.  

By rating action in May 1970, service connection was denied 
for anxiety reaction.  The veteran was notified of this 
decision and did not perfect an appeal.  

In May 1971, the Board denied service connection for a 
nervous disorder.  The veteran and his representative were 
provided a copy of this decision.  

VA outpatient records show that the veteran sought 
psychiatric counseling beginning in July 1996.  At that time, 
the veteran reported that he thought about his daughter's 
accident and his father's illness and wanted medication to 
help him sleep.  In August 1996, the veteran reported that he 
was under a lot of pressure from having his father live with 
him while recuperating from open-heart surgery.  The veteran 
reported that he was sleeping well, but had difficulty 
controlling his temper.  He also reported increased stress 
related to his father living with a waitress.  In October 
1996, the veteran reported stress from family 
responsibilities, including helping his father move to 
Florida.  The veteran reported that his appetite was good and 
that he was sleeping well.  In November 1996, the veteran 
indicated that he was still under a lot of stress due to 
family commitments and felt like he was always on the go.  He 
still had difficulty controlling his temper.  The records 
indicate that the veteran was retired and living on a pension 
and social security.  In December 1996, the veteran reported 
that he was sleeping well but was depressed because of 
multiple joint pain, involving his back, knees, and legs.  
The veteran indicated that he felt better when his family 
returned home.  In March 1997, the veteran reported that he 
becomes depressed when he watches war movies.  An outpatient 
report the same day noted that the veteran saw combat in 
Vietnam and that he had symptoms of PTSD.  

When examined by VA in April 1997, the veteran reported that 
he was involved in a lot of combat and firefights, and that 
his unit was nearly overrun several times.  He recalled one 
instance about a week before he was suppose to leave Vietnam 
when he heard over the radio that his friend was injured.  
The veteran went to aid his friend and had to go through 
several ambushes and firefights trying to get him out.  The 
veteran indicated that he saw a lot of dying and had to help 
bring back the bodies of dead comrades.  The veteran reported 
that he has had nightmares about his war experiences since he 
left Vietnam, and had intrusive recollections, especially 
about his friend who had been wounded.  He also reported 
having lost several friends in Vietnam.  The veteran 
indicated that his symptoms had worsened since beginning 
retirement.  The examiner noted that the veteran had other 
PTSD symptoms including a short temper, irritability, and 
getting into arguments easily.  Except for being slightly 
anxious, the mental status examination noted no specific 
abnormalities.  The diagnoses included PTSD and dysthymic 
disorder.  

On a PTSD Questionnaire received in September 1997, the 
veteran reported that he could not recall the names of any of 
the men that he served with in Vietnam.  The veteran 
indicated that it was better to not know people's last names 
as it was less painful to deal with the loss if they were 
killed.  The veteran recalled one incident in March 1969, 
when he heard over the radio that a close friend, [redacted]
had been wounded in action.  The veteran recalled the names 
of two people who were killed in action; a good friend by the 
name of PFC Lane, killed in May or June 1968, and Sergeant 
[redacted] killed in a mortar attack in August or September 1968.  
The veteran also reported that he lost two other friends in 
Vietnam, [redacted], and [redacted], killed in February 
and June, 1968, respectively.  

In May 1998, the RO forwarded copies of the veteran's 
personnel records and PTSD Questionnaire information to the 
U.S. Armed Service Center for Research of Unit Records 
(USASCRUR) for verification of any identified incident(s).  

A response from USASCRUR in October 1998 indicated that unit 
records did not show an ammunition explosion at Lai Khe in 
August or September 1968.  Historical records did show that 
the veteran's unit experienced enemy activity in the area of 
Lai Khe during in August or September 1968.  Casualty files 
showed that PFC [redacted] was killed in action on March 7, 
1968, and that [redacted] was wounded in April 1969.  
However, neither incident occurred while the veteran was in 
Vietnam.  The casualty records did not list a [redacted] 
as having been killed in Vietnam or a PFC Lane.  The records 
showed a 1LT [redacted] was killed in action in January 
1968, but this individual was not assigned to the veteran's 
unit and his death occurred prior to the veteran's tour in 
Vietnam.  The Director of USASCRUR indicated that the 
casualty files listed many individuals named [redacted] but that 
additional specific information was needed to attempt further 
research.  

The veteran testified at a personal hearing before the 
undersigned member of the Board in Washington, D.C., in 
August 2001 that while he was never authorized to wear the 
Combat Infantry Badge (CIB), he was assigned to an infantry 
unit and spent most of his time out in the field away from 
base camp.  The veteran referred to a photo album he brought 
with him to the hearing and pointed out several friends he 
had in Vietnam.  The veteran testified that one friend, [redacted] 
[redacted], sustained a serious leg injury after stepping on a land 
mine about five or six days before he was to leave Vietnam.  
(T p.7).  The veteran testified that a Sergeant [redacted] was 
injured during a mortar attack but that he did not know if he 
lived or died.  The veteran stated that he did not know 
Sergeant [redacted]'s first name or hometown.  The veteran also 
testified that he saw many other soldiers killed or wounded 
while out on patrol, but that he knew them only by their 
nicknames.  

VCAA Consideration

Initially, it should be noted that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminated the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  

Because of the change in the law and regulations brought 
about by the VCAA, a determination is necessary as to the 
potential for prejudice to the veteran were the Board to 
proceed to consider the merits of the issue presented.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition, in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

In this case, it is the Board's conclusion that the new law 
and regulations do not preclude the Board from proceeding to 
an adjudication at this time.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  The veteran has been afforded a VA examination, 
all VA treatment records have been obtained, and the RO has 
obtained copies of his personnel records from the National 
Personal Records Center (NPRC).  Pertinent post-service 
medical records have been associated with the record.  The 
veteran was asked to provide specific stressor information 
which was then forwarded to the U.S. Armed Service Center for 
Research of Unit Records (USASCRUR), for verification of the 
identified incidents.  A report was received from that 
organization and has been associated with the claims file.  
The veteran testified at a personal hearing and the 
transcript of that hearing has been associated with the 
claims file.  By the Statement of the Case (SOC) and 
Supplemental Statement of the Case furnished the veteran and 
his representative, the RO has notified the parties of the 
information and evidence necessary to substantiate the 
veteran's claim.  The veteran and his representative were 
notified of the requirements for service connection and were 
provided with the opportunity to present evidence and 
arguments regarding this issue.  There is no indication that 
additional evidence exists and can be obtained on the issue 
here in question.  Adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law and regulations, poses no risk of prejudice to the 
veteran.  Accordingly, it is determined that he will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1999); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Prior to March 7, 1997, the following regulations were in 
effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists primarily of two diagnosis of PTSD, and his 
assertions that he was exposed to stressors in service.  
However, both diagnoses were based entirely on the veteran's 
self-described history of events in service.  An opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor.  Furthermore, the veteran's lay 
testimony regarding stressors is insufficient, standing 
alone, to establish service-connection.  Moreau v. Brown, 9 
Vet. App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

As pointed out by the Court, the existence of a valid service 
stressor is a factual question for VA adjudicators, based on 
an assessment of the credibility and probative weight of all 
the evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
opinions of psychiatrists that alleged PTSD had its origins 
in service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  

After review of all of the evidence of record, the Board 
finds that the veteran's assertions concerning his claimed 
stressors in service are not credible.  In this regard, it is 
noted that while the veteran described some of the claimed 
stressors as having occurred in the presence of others, he 
has not provided the name of a single person who could verify 
any of the incidents.  During the course of his appeal, the 
veteran identified several individuals, by rank and last name 
only, who were killed or wounded in action while he was 
present.  The veteran stated that a "good friend" of his, 
private (PFC) [redacted], was killed in front of him by sniper fire 
in the Mekong Delta around May or June 1968.  However, the 
Center for Research of Unit Records reported in October 1998 
that the U.S. Army casualty files do not list a Private [redacted] 
casualty.  The records show a 1LT [redacted] was killed in action, 
but his death was prior to the veteran's service in Vietnam.  

The veteran also reported that he lost two friends, [redacted] 
[redacted], and [redacted], who were killed in February and June 
1968, respectively.  The Center for Research of Unit Records 
reports that PFC [redacted] was killed in action on March 7, 1968, 
prior to the veteran's arrival in Vietnam.  The casualty 
records do not list a [redacted] casualty.  In this 
regard, the Board notes that the veteran does not claim to 
have been present when they were killed, only that they were 
friends of his and that they were killed in Vietnam.  

The veteran also identified a Sergeant [redacted] as having been 
killed in Vietnam when an ammunitions bunker exploded during 
an attack around June or July 1968.  In a statement received 
with his notice of disagreement, the veteran asserted that 
Sergeant [redacted] was killed in Lai Khe.  However, at the 
personal hearing, the veteran testified that he was not sure 
if Sergeant [redacted] was killed or not.  In any event, a search 
of unit records by USASCRUR did not show an ammunitions dump 
explosion at Lai Khe during the time frame identified by the 
veteran.  As to Sergeant [redacted], the Center indicated that 
additional information was needed to conduct further 
research.  The veteran has not provided any additional 
information to date.  

Regarding the wounding of a close friend, "[redacted]," the 
veteran's description of this incident raises serious 
questions as to his credibility.  At the VA psychiatric 
examination in April 1997, the veteran reported that he heard 
over the radio that his friend had been wounded during combat 
and that he had to go through hostile areas to bring his 
friend back.  In a statement received in March 1999, the 
veteran did not report that he went to his friend's aid, only 
that he heard about his friend's injury over the radio in 
March 1969.  The casualty files show that Specialist 5, 
[redacted] was wounded in action.  However, he was 
wounded in April 1969, more than one month after the veteran 
was separated from service.  

Lastly, the Board notes that the veteran testified at the 
personal hearing that two sergeants, [redacted] and [redacted], were 
killed when they stepped on a landmine while on patrol in 
February 1969.  The veteran also testified that a Captain or 
Major "[redacted]" was killed in the Mekong Delta sometime around 
Christmas 1968.  The veteran asserted that he was present 
when these people were killed.  The veteran never reported 
this information previously and no attempt has been made to 
verify this through USASCRUR.  

The Board has considered remanding this to the RO for further 
development.  However, inasmuch as the Director for Research 
of Unit Records could not provide information with respect to 
Sergeant [redacted] because there were so many casualties by the 
same name, the Board finds that remanding this to the RO 
would not produce any additional evidence for the same 
reason.  

The Board has reviewed the Vietnam Veterans Memorial 
Directory of Names for the three individuals identified by 
the veteran.  The Directory shows a number of soldiers named 
[redacted] and [redacted] or [redacted].  However, there is no listing of a 
casualty for either a Sergeant [redacted] or [redacted] (or [redacted]) in 
January or February 1969.  Additionally, a crosscheck of 
names for Sergeants [redacted] and [redacted], does not show casualties 
for both names on or about the same date at any time.  That 
is, the Directory does not show that a Sergeant [redacted] and a 
Sergeant [redacted] (or [redacted]) were killed in action within the 
same month.  Unless the veteran could provide specific 
information about these two individuals, no useful purpose 
would be served by remanding this to USASCRUR for 
development.  The veteran testified that he could not provide 
any additional information than what he has provided to date.  
The information that he has provided so far raises serious 
questions as to his credibility.  That is, there is no record 
that a PFC Lane was killed in action, that Sergeant's [redacted] 
and [redacted] were killed on patrol in February 1969, or that he 
was even in Vietnam when PFC [redacted] was killed or SP5 
[redacted] was wounded in action.  

The Directory shows no listing for a Captain or Major 
"[redacted]."  The Directory shows that a Major "[redacted]" was killed 
in action in the Mekong Delta on December 6, 1968.  It is 
pertinent to note that the Mekong Delta covers an extensive 
land mass, and the veteran has not specified where on the 
Mekong Delta the Major was killed.  This is the only casualty 
that the veteran has identified with any degree of accuracy.  
However, the veteran has not provided any persuasive evidence 
that he witnessed the event or that he was anywhere near the 
vicinity when Major [redacted] was killed.  As Major [redacted] was a 
ranking officer in the same Division as the veteran, it is 
reasonable to assume that most, if not all, of the servicemen 
in the Division would have heard of his death.  The fact that 
the veteran offered limited information about the Major's 
death does not establish that he witnessed the event.  This 
information is available to anyone who researches the 
archives. 

The veteran was asked to provide specific information 
concerning the stressors he witnessed in Vietnam.  On several 
occasions, including at the personal hearing in August 2001, 
the veteran reported that he could not provide any additional 
information other than what he has provided to date.  
Inasmuch as the veteran is unable to provide specific 
information about these events, the Board finds that no 
useful purpose would be served in remanding this to the RO 
for additional research through USASCRUR.  

The Board finds that the veteran's assignment as a cook makes 
it unlikely that he would be sent out on regular patrols in 
combat situations, and is allegations of combat service is 
not consistent with the circumstances or conditions of his 
service.  Overall, the Board finds that the veteran was not 
in combat in Vietnam and that his assertions concerning the 
claimed stressors are not credible.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  As indicated above, the veteran indicated 
that he could not recall any specific names or dates 
concerning his claimed Vietnam stressors other than what he 
has provided to date.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Wood, supra.  

As pointed out by the Court, the existence of a valid service 
stressor is a factual question for VA adjudicators, based on 
an assessment of the credibility and probative weight of all 
the evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
opinions of psychiatrists that alleged PTSD had its origins 
in service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  Inasmuch as there is no credible 
supporting evidence to corroborate the occurrence of the 
alleged stressors, the claim must be denied.  



ORDER

Service connection for PTSD is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

